DETAILED ACTION

Remarks
	This Office action is responsive to applicant’s amendment filed on July 28, 2022.
	This Office action is made NON-FINAL.

Claim Rejections - 35 USC § 112
The rejection of claims 14, 16-18, and 20-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  
The rejection of claims 27 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 14, 17, 26-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (US 2014/0370398) in view of Mitchell et al., (US 2017/0098826).
 	For claim 14: Lee teaches an electrode 110 comprising an electrode mixture 111, 112,
113 along with a carbon material, and an electrolyte material SE (Lee in Fig. 2, [0039], [0042], [0059]) intermixed with the electrode mixture.  The electrode mixture is a dry mixture and the electrolyte material is a dry electrolyte material as they are in the solid state. ([0038], [0047-0048])
 	Lee does not explicitly teach a binder intermixed with the electrode dry mixture and the
dry electrolyte material.  However, Mitchell in the same field of endeavor teaches a binder
intermixed with an electrode dry mixture. (Mitchell in [0159])  The skilled artisan would find obvious to modify Lee by intermixing a binder with the electrode dry mixture and dry electrolyte
material.  The motivation for such a modification is to form a structure substantially free of processing additives and without use of any solvent. (Mitchell in [0019-0020])
	Lee does not explicitly teach the binder in the form of fibrils.  However, in Mitchell, the binder is fibrillizable (Mitchell in [0017]) including fibrillizable polymers ([0096]), which teaches or at least suggests the binder as fibrils.   
 	For claim 17:  Lee also discloses an electrochemical cell which comprises a
cathode comprising the electrode dry mixture and the dry electrolyte material intermixed with
the electrode dry mixture. (Lee in [0046])
 	For claim 26: An active material comprises nickel manganese cobalt, inter alia (Lee in
[0047]), and may be a mixture of at least one metal including Ni, Mn and Co metals, inter alia. ([0048])
 	For claim 27:  The electrode further comprises a second electrolyte dry mixture
compressed against a surface of the electrode 110 (which is a film) to form an electrolyte layer on the surface of the electrode film, the second electrolyte dry mixture comprising the dry electrolyte material. (Lee in Fig. 2, [0042], [0044], [0050])
 	For claim 28:  Lee does not explicitly teach the second electrolyte dry mixture to comprise an electrolyte binder.  However, as already discussed Mitchell teaches an electrolyte
binder of fibrillizable polymers such as PTFE, inter alia. (Mitchell in [0096])  The skilled artisan
would find obvious to employ an electrolyte binder for the second electrolyte in order to form a structure substantially free of processing additives and without use of any solvent. (Mitchell in [0019-0020]) 
	For claim 30:  In Lee, the electrode further comprises a stand-alone solid-state electrolyte film SE against a surface of the electrode film which comprises the dry electrolyte material. (Lee in [0040])  As to this film being laminated, this limitation is not given patentable weight towards the claimed electrode insofar as being laminated or lamination is a non-limiting process limitation.
 	For claim 31:  In Mitchell, the binder is 1-30% weight (Mitchell in [0017]), which teaches or at least suggests 10 percent by weight or less.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	
 	Claims 16, 18, 21-23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0370398) in view of Mitchell et al. (US 2017/0098826), and further in view of Tsuchida et al. (US 2010/0273062)
 	The teachings of Lee and Mitchell are discussed above.  
 	For claims 16, 18, 21-23, and 29:  The active material comprises nickel manganese cobalt, inter alia (Lee in [0047]), and may be a mixture of at least one metal including Ni, Mn and Co metals, inter alia. ([0048])  As already discussed, Mitchell teaches a binder of fibrillizable polymers such as PTFE, inter alia. ([Mitchell in [0096])  Lee does not explicitly teach the dry electrolyte material as a lithium phosphorus sulfide glass ceramic. However, in Lee the dry electrolyte includes lithium phosphorus sulfide. (Lee in [0016-0017])  Also, Tsuchida in the same field of endeavor teaches a lithium phosphorus sulfide such as Li2SP2S5 and Li3PS4 (Tsuchida in [0031]) as a sulfide glass ceramic. ([0007], [0040])  The skilled artisan would find obvious to further modify the lithium phosphorus sulfide in Lee as a lithium phosphorus sulfide glass ceramic. The motivation for such a modification is its excellence in Li ion conductivity which makes possible an all solid-state battery of higher output. ([0058-0061])

 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0370398) in view of Mitchell et al. (US 2017/0098826), and further in view of Hwang et al. (US 2016/0211547)
 	The teachings of Lee and Mitchell are discussed above.  
 	Lee further teaches the anode layer as a Li foil. (Lee in [(0059])  Lee does not explicitly teach the anode layer protected on at least one surface with an anode protective layer which comprises LiPON. However, Hwang in the same field of endeavor teaches a LiPON protective layer on the anode. (Hwang in [0040]) The skilled artisan would find obvious to modify Lee with an anode LiPON protective layer. The motivation for such a modification is to allow for lithium ion transport while preventing a short circuit. (Id.)

 	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0370398) in view of Mitchell et al. (US 2017/0098826), and further in view of Reichman et al. (US 2014/0264158)
 	The teachings of Lee and Mitchell are discussed above.  
 For claims 24-25: Lee does not explicitly teach an air-stabilizing dopant.  However, Reichman in the same field of endeavor teaches a dopant such as ZnO, inter alia, which is air-stabilizing as it is the same dopant claimed (Reichman in [0042]), and which is present at 0.5 to 4 weight percent (Id.) and exemplified at 1-5 atomic %. ([0069-0072])  The skilled artisan would find obvious to further modify Lee with a ZnO dopant. The motivation for such a modification is to maintain a high-capacity characteristics of the lithium storage material, ([0032]).  As to the amount of dopant being 0.1% to 15% by weight based on the total weight of the dry electrolyte material, Reichmann discloses a ”relatively low weight percent” of dopant ([0032-0033]) in order to maintain the high-capacity, and it is asserted that optimization of its weight % based on the total weight of the dry electrolyte material within the prior art conditions through routine experimentation is within the purview of the skilled artisan absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. (CCPA 1955)
	
Response to Arguments
 	 Applicant’s arguments for the 35 USC §112(a) and §112(b) rejections have been fully considered and are persuasive with the prior rejections now withdrawn.  The examiner notes that in withdrawing the 112(a) rejection, applicant’s remarks (on pg. 6) define intermixing as forming a mixture which includes high-shear mixing to effect fibrillization and fibrillization is the formation of fibrils, so that the binder being intermixed results in the form of fibrils.  
	Applicant’s arguments filed 7/28/22 for the §103 rejection have been fully considered.  For the rejection of claims 14, 17, 19, and 26-28, applicant submits that Lee cannot have a binder intermixed with the metal sulfide and lithium phosphorous sulfide materials taught therein as Lee explicitly teaches that the metal sulfide and lithium phosphorous sulfide materials are fused thereby negating an intermixing with a binder, and that the process used in the system of Lee itself achieves a uniform distribution of the materials which negates the intermixing of a binder therein, negates any further intermixing with a binder as it would allegedly prevent a required chemical fusion between the metal sulfide and the lithium phosphorous sulfide.  This argument has been fully considered but is not found persuasive.  Applicant is reminded that attorney arguments are not evidence and cannot take place of evidence in the record; assertions of what is prevented or precluded in a reference is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)  Notwithstanding this, Mitchell discloses that the binder particles do not completely encapsulate other particles and become attached in a manner that leaves a certain amount of surface area exposed among mixed particles. (Mitchell in [0141], Fig. 2e-2f)  For at least this reason, the combination of Lee and Mitchell are not considered to preclude chemical fusion and instead is asserted to have a reasonable expectation of success in combination.  The arguments to the consolidation processes from powders such as is done by Lee leading to “poor mechanical strength, thermal expansion mismatch, non-flexibility, or uniformity limitations” have been fully considered but are not found persuasive, as the claims are to an electrode and not to the process of making per se.  
	Arguments for Mitchell (US 2019/0131613) teaching away from high energy mixing have been fully considered but are deemed moot as this reference is no longer relied upon in the prior art rejection.  To the extent that it may similarly be applicable, presently-cited Mitchell (US 2017/0098826) is asserted to pertain to high-energy mixing such as a high-shear process (Mitchell in [0017]) so that there is a reasonable expectation of success when combined with Lee and high energy mixing to create fusion between phosphorus components and the TiS2.
The examiner concedes with applicant’s arguments for Kondo in not forming any fibrils, but are deemed moot as this reference is no longer relied upon in the prior art rejection.    
	For claim 31, the argument that Mitchell is silent on the amount of binder has been fully considered but is deemed moot as this reference is no longer relied upon in the prior art rejection, and furthermore insofar as Mitchell (US 2017/0098826) in par. [0017] discloses the amount of binder.
   	Arguments for claims 16, 18 and 21-23 when further in view of Tsuchida, claim 20 when further in view of Hwang, and claims 24-25 and 29-30 when further in view of Reichman
appear to be merely that these references do not remedy alleged deficiencies in Lee.  For at least this reason, the prior art rejections when further in view of these references are maintained for the reasons of record.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722